DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 27 Sep 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Dec 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 27 Dec 2021.

Status of the Claims
Canceled: 2–6, 8–10, 12, 13, 19, 21 and 24–26
Examined herein: 1, 7, 11, 14–18, 20, 22, 23, 27 and 28

Withdrawn Rejections
All rejections of claims 10 and 21 are hereby withdrawn; their cancelation moots the rejections.
The rejections under 35 USC § 103 of clams 1, 7, 15 and 20 under 35 USC § 103 over Saito and Ladd, and of claims 27 and 28 over Saito, Ladd and Stoughton are hereby withdrawn in view of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 11, 14–18, 20, 22, 23, 27 and 28 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "quantifying a perturbation of a biological system in response to an agent".
Mathematical concepts recited in the claims include "computing … a baseline score" and its constituent steps "assigning a weight …" and "assessing a semi-norm …"; "a baseline computational causal network model"; and "determining … that the baseline score is statistically significant" and its constituent steps of "generating … a set of computations causal network models" through "determining … that the baseline score is statistically significant".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 1 and 27 recite additional elements that are not abstract ideas: that the method is "computerized", and that various steps are implemented "at a processing circuitry".  Claim 15 recites the non-abstract element of "a computerized system" comprising "one or more processors", "memory coupled to the one or more processors, having instructions [that] when executed" cause the processors to perform the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 27 Dec 2021, Applicant asserts that "claim 1, as amended, does not recite a mathematical concept" (p. 13).
This is not a reasonable interpretation of the claimed subject matter.  Contrary to Applicant's assertions, a "computational causal network model" is a mathematical concept because "a biological system can be modeled as a mathematical graph consisting of vertices  (or nodes) and edges that 
Applicant further asserts that the claims "limit the user of the alleged mathematical concepts to the practical application of improving the technical field of biological system modeling by accurately identifying a biological effect caused by an agent without literature bias" (p. 14).
Be that as it may, this is not a technical improvement, or an improvement to a technological field.  It is, at best, improved information about a natural phenomenon: the effect that a compound has on a biological system.  While the examiner agrees that this information is related to, and describes, a real-world biological system, the putative improvement is in the information about the biological system, not the biological system itself.  The claimed invention does nothing to change the function or characteristics of the biological system.  It merely observes and analyzes these functions and characteristics, and yields information describing the observation and characteristics.  Information, even improved information, is still part of the abstract idea.  These elements cannot contribute an element "in addition" to the abstract idea, because they are part of the abstract idea.
The arguments are therefore unpersuasive, so the rejection is maintained.



Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/
Primary Examiner, Art Unit 1631